                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  ZANUB RAZA,                                    Ch. 7
    Debtor                                       17-14818-FJB

  ROMAN BEYLIN,                                  Adversary Proceeding
    Plaintiff,                                   18-01040-FJB
  v.
  ZANUB RAZA,
    Defendant


                             Proceeding Memorandum and Order

MATTER:
#209 Motion filed by Plaintiff Roman Beylin to Reconsider ( 204 Order on Motion In Limine) with
certificate of service. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Groulx, Patrick)

Decision set forth more fully as follows:
Telephonic Hearing held on 4/21/2020. For the reasons stated on the record and no objection
having been filed, the motion is allowed.

                                                 By the Court,




                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge

                                                 Dated: 4/21/2020
